DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  “the jaw members” in line 10 should be amended to -the first and second elongate jaw members-.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the jaw members” in line 5 should be amended to -the first and second elongate jaw members-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “electrical current” in line 28 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “electrical current” in line 25 of the claim. For purposes of examination, this will be treated as being the same as the “electrical current” in line 25 of the claim.
Further regarding claim 1, the claim recites the limitation “a waveform generator” in line 18 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “source of radio frequency electromagnetic energy” in lines 15-16 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “source of radio frequency electromagnetic energy” in lines 15-16 of the claim due to the similarities in the claim between the two elements with regard to their connections to the power cable.
Claim 2 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the claim recites the limitation “radio frequency signals” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the “radio frequency signal” in lines 20-21 of claim 1. For purposes of examination, this will be treated as including the “radio frequency signal” in lines 20-21 of claim 1.

Regarding claim 4, the claim is indefinite under substantially similar rationale as that applied to claim 1 above.
Regarding claim 6, the claim is indefinite under substantially similar rationale as that applied to claim 3 above.
Claim 5 is rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20150265347) (“Yates”) in view of Johnston (US 20120220997) and in further view of Wiener et al. (US 20170000553) (“Wiener”).
Regarding claim 1, Yates teaches an electrosurgical system (see Figs. 1-3) comprising: a bipolar electrosurgical instrument comprising: a body (see proximal handle 112, Fig. 1); an elongate shaft attached to the body (see shaft 114, Fig. 1), the elongate shaft extending to a distal end (as shown in Fig. 1); first and second elongate jaw members located at the distal end of the elongate shaft (see jaws 164a and 164b as shown in Fig. 1), and carrying respective first and second electrodes (see energy delivery surfaces 165a and 165b, Fig. 6; see also electrode 173 in 164b and 164a as a conductive surface [0044]), the jaw members being movable relative to one another between an open position in which the first and second electrodes are spaced apart from one another, and a closed position in which the first electrode is adjacent the second electrode (as shown in Figs. 3 and 4); and a power cable (see cable 122, Figs. 2-3) having a pair of electrically conductive elements (see supply conductor 131 and 

Wiener teaches a generator for an electrosurgical system capable of handling both ultrasonic and RF electrosurgical systems (see generator 500; [0242], Fig. 8) including a neural network configured to identify whether the generator 500 is presented with a true short circuit vs. a low impedance tissue. The neural network may be configured to track and store at least the following factors: Measured resistance/impedance; Drive current (RMS); Drive Voltage ( RMS); and Moving average of measured impedance. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the measuring of current as taught by Yates in view of 
Regarding claim 2, Yates in view of Johnston and Wiener further teaches wherein the first predetermined value is 4.5A RMS (see Johnston: “predetermined threshold current may be between about 4.5 A and about 6 A”, [0026] in light of the above RMS modification). Yates teaches a threshold period of time in a range of 50 ms-500 ms, but fails to teach a range of 400 ms to 800 ms. However, it would have been obvious to one having ordinary skill in the art before the time of filing to use a predetermined time in a range of 400 ms to 800 ms in order to better distinguish between a true short circuit or a low tissue impedance scenario (see Yates: [0107]), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claim 3, Yates further teaches that when a short circuit is encountered, it is typically desirable to halt the electrosurgical signal (see [0068]). Yates fails to specifically teach wherein the controller is operable to stop supply of radio frequency signals to the first and second electrodes upon detection of the short circuit, however it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the controller of Yates to perform the stoppage of radio frequency signals as claimed in light of the above suggestion in Yates, the motivation being to 
Regarding claims 4-6, Yates in view of Johnston and Wiener teaches similar limitations as discussed above in the rejection of claims 1-3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Copending Application No. 16/413756
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 10 of copending Application No. 16/413756 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both generally define the same inventive concept of an electrosurgical method/system comprising a bipolar instrument comprising: a body, elongate shaft, first and second jaw members, a power cable, and a waveform generator including a radio frequency generator and controller, the controller operable to measure current and detect a short circuit based on the electrical current exceeding a first predetermined value for a predetermined time period.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 10 of copending Application No. 16/413756 in view of Yates et al. (US 20150265347). Claims 1, 4, 7 and 10 of copending Application No. 16/413756 fail to define stopping supply of radio frequency signals to the first and second electrodes upon detection of such a short circuit, however this is rejected under substantially similar obviousness rationale as that applied to claims 3 and 6 in the art rejections above in view of Yates.
This is a provisional nonstatutory double patenting rejection.

Copending Application No. 16/438693
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 12 of copending Application No. 16/438693 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both generally define the same inventive concept of an electrosurgical method/system comprising a bipolar instrument comprising: a body, elongate shaft, first and second jaw members, a power cable, and a waveform generator including a radio frequency generator and controller, the controller operable to measure current and detect a short circuit based on the electrical current exceeding a first predetermined value for a predetermined time period.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 10 of copending Application No.  of copending Application No. 16/438693 fail to define stopping supply of radio frequency signals to the first and second electrodes upon detection of such a short circuit, however this is rejected under substantially similar obviousness rationale as that applied to claims 3 and 6 in the art rejections above in view of Yates.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794